Order entered January 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01638-CV

       WILLOW BEND COMMERCIAL PROPERTIES, LTD., ET AL., Appellants

                                                V.

            PARAGON GENERAL CONTRACTORS, INC., ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-06-12931

                                           ORDER
       We GRANT appellants’ January 13, 2014 motion for an extension of time to file the

clerk’s record and reporter’s record. The records shall be filed on or before February 14, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order to Gary Fitzsimmons,

Dallas County District Clerk, Sheretta Martin, Official Court Reporter for the 162nd Judicial

District Court of Dallas County, Texas, and all counsel of record.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE